Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form F-3 of our reportdated April 28, 2011 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in Golar LNG Limited's Annual Report on Form 20-F for the year ended December 31, 2010.We also consent to the reference to us under the heading "Experts"in such Registration Statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP London, United Kingdom July 6, 2011
